DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Fabry US 2006/0276291.
Claim 1. An engine system, comprising: an engine (12 and/or 14) having an engine shaft (shaft of 14 within 24); and a transmission comprising: an input shaft (18) connected to the engine shaft to rotate with the engine shaft; one or more rotating gears (gears on 30, 48, and/or 32) configured to rotate relative to the input shaft; a synchromesh (36, 38) configured to selectively engage each of the one or more rotating gears to the input shaft; a second shaft (34 and/or 32) comprising a clutch (40, 42) configured to selectively engage the one or more rotating gears to the second shaft to cause the second shaft to rotate with the one or more rotating gears.  
Claim 2. The system of claim 1, wherein the clutch is larger than the synchromesh (see figures).  
).1 
Claim 4. The system of claim 1, wherein the clutch includes a second shaft gear (one of 94, 96 or 98) disposed thereon and meshed with a rotating gear of the one or more rotating gears.  
Claim 5. The system of claim 1, wherein the second shaft is an output shaft configured to connect to one or more aircraft accessories (within the broadest reasonable interpretation noting that “configured to” denotes mere functional intended use, which the prior art structure is presumed to be capable of performing in accordance with the MPEP).  
Claim 6. The system of claim 1, wherein the second shaft is connected to an output shaft (86) via a gear pair (98/96, 98/94).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fabry US 2006/0276291.
Fabry discloses that that engine can be of any type capable of driving the transmission but does not expressly identify the engine type as being an “aircraft turbomachine”.  The examiner takes Official Notice that it was extremely well known in the art to increase the utility of a transmission by driving it with an aircraft turbomachine. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify as such for the purpose of increasing utility.
The remaining claim limitations flow naturally from the explanations elsewhere above.

Conclusion
The prior art made of record on the attached PTO-892 form if any and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        




	



    
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.